The opinion of the court was delivered by
Trenchard, J.
This is an appeal from a judgment of the District Court of the city of Camden.
The plaintiff recovered a judgment against the defendant for $250 as and for funeral allowance or death benefits alleged' to have been due her as the widow of Minor Frisby, who, at the time of his death, ivas a member of the defendant council.
The defence sought to be established was that, although Minor Frisby was a member of the defendant council, he was not a beneficial member.
The only reason urged for reversal is the refusal of the trial court to grant a motion to nonsuit and a motion to direct a verdict in favor of the defendant.
The state of the ease, as certified by the trial judge, shows that’ the motions to nonsuit and to direct a verdict for the defendant specified no grounds for the allowance of such mo*214tions, and therefore raised no legal questions for the determination of the trial court. Garretson v. Appleton, 29 Vroom 386; Hopwood v. Atha & Illingsworth Co., 39 Id. 707; Zeliff v. North Jersey Street Railway Co., 40 Id. 541.
On appeal this court will not consider an alleged error not in any way brought to the attention of the trial judge and not shown, in the state of the ease, to have been in any way raised before him. O’Donnell v. Weiler, 43 Vroom 142; Hanson v. Pennsylvania Railroad Co., Id. 407.
The result is that the judgment below should be affirmed.